Citation Nr: 1441687	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-43 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The VA claims file has since been transferred to the RO in Houston, Texas.

Pursuant to the September 2009 formal appeal (VA Form 9), the appellant was scheduled for a hearing before a Veterans Law Judge in April 2014.  The appellant failed to report for her scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in September 2008 is shown to have been the result of liver failure. 

2.  At the time of his death, the Veteran was in receipt of a combined 40 percent disability rating for service-connected diabetes mellitus, type II, rated at 20 percent disabling; a shell fragment wound (left ear and right forehead), rated at 10 percent disabling; a shell fragment wound (left anterior chest with retained metallic foreign body), rated at 10 percent disabling; and, lichen planus and a shell fragment wound (left shoulder), each was rated as non-compensable.

3.  The Veteran's liver diagnoses were first demonstrated many years after service; and, there is no probative evidence of record to demonstrate a causal connection between any diagnosed renal disease, to ultimately include liver failure, and military service. 


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death, and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the Veteran was in receipt of a combined 40 percent disability rating for service-connected diabetes mellitus, type II, rated at 20 percent disabling; a shell fragment wound (left ear and right forehead), rated at 10 percent disabling; a shell fragment wound (left anterior chest with retained metallic foreign body), rated at 10 percent disabling; and, lichen planus and a shell fragment wound (left shoulder), each was rated as non-compensable.  He was not in receipt of a total disability evaluation based upon individual unemployability.  There is no basis in fact or law for DIC under 38 U.S.C.A. § 1318.  Such has not been alleged.

The appellant contends that service-connected diabetes caused or contributed to the  Veteran's death.  In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2013).


In order to constitute the principal cause of death, the service-connected disability must be medically-determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  Significantly, it is not sufficient to show that it casually-shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The immediate cause of the Veteran's death in September 2008 was liver failure, with no underlying cause of death.  The Veteran's service treatment records, to include a January 1969 separation examination, are negative for any diagnosis of a chronic liver disorder.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death). 



Instead, the appellant argues that the Veteran's service-connected diabetes ultimately led to his demise.  To that end, a VA medical opinion was obtained in conjunction with the appellant's claim in September 2010.  The examiner observed that the Veteran was service connected for diabetes at the time of his death, and that he was not service connected for a liver disorder, to include cirrhosis.  It was also noted that the Veteran died of liver cirrhosis, and that he was admitted for a gastrointestinal (GI) bleed prior to his death.  The Veteran had a history of chronic alcohol abuse.  Complications of treatment at the time of admission resulted in acute respiratory failure and multisystem failure with sepsis.

A review of a prior (September 2006) VA diabetes examination was also conducted, in which it was noted that the Veteran was overweight but denied any activity restriction.  The Veteran had excellent control of his diabetes and no medical evidence of nephropathy.  There were no symptoms of upper extremity neuropathy, and lower extremity neuropathic symptoms predated his diabetes and were secondary to alcohol use.  There was no evidence of coronary artery disease or end-organ changes.  Hypertension was not secondary to diabetes and there was no medical evidence of peripheral vascular disease.  At the time of his death, the Veteran showed no significant complications of diabetes.  Instead, at the time of his death, he was treated for conditions related to his chronic alcohol abuse.  As such, it was the opinion of the examiner that diabetes did not cause or substantially or materially contribute to the Veteran's death.

An additional VA opinion was obtained in January 2014.  A history of alcohol abuse, with delirium tremors, was indicated.  It was further noted that the Veteran presented in September 2008 with a 2-day history of increasing abdominal girth and dull abdominal pain.  Four episodes of vomiting bright red blood were reported.  The Veteran also provided a history of drinking more than 12 beers per day.  He was assessed with cirrhosis, a GI bleed, cholelithiasis, and a possible rectal tumor.  The examiner continued by providing a detailed recitation of the Veteran's treatment prior to, and following, his admission in September 2008.  It was noted that the Veteran eventually developed sepsis and multi-organ failure.  

Ultimately, the examiner determined that it was less likely than not that diabetes caused, or materially or substantially-contributed to, the Veteran's death.  In support, it was noted that the Veteran had a long history of alcohol abuse/dependence, with elevated liver tests in 2005 (prior to his diagnosis of diabetes).  At the time of the Veteran's admission in September 2008, his lab reports were not significantly different than those recorded in 2005.  There was no evidence of lactic acidosis, which is sometimes associated with the Veteran's diabetic medication.  His lactic acid levels never rose to > 4.0.  It was also noted that the Veteran's non-service-connected chronic obstructive pulmonary disease (COPD) led to a deterioration in his pulmonary condition, leading to the need for intubation, most likely due to pneumonia.  The pneumonia in turn resulted in sepsis and multi-organ failure (to include worsening liver failure).

Because there was no evidence of lactic acidosis, per the examiner, it is less likely than not that liver failure was due to the use of diabetic medication.  Instead, the onset of pneumonia, most likely hastened or caused by non-service-connected COPD, resulted in sepsis and multi-organ failure which most likely resulted in the Veteran's death.  The examiner further noted that the Veteran's cirrhosis, which was the result of heavy alcohol consumption, is a significant risk factor for the development of pseudomonas pneumonia.  Since diabetes is not a risk factor for the development of this condition, and because the Veteran had other risk factors known to be associated with the development of this type of pneumonia, it was less likely than not that diabetes contributed to his infection, sepsis, and multi-organ failure.

While additional treatment records were reviewed by the Board in conjunction with the appellant's claim, to include numerous private treatment records from providers to include Ohio Valley General Hospital, Methodist Hospital, Dr. S.N.L., Greentree Medical Associates, Allegheny Medical Practice Network, and others, there is no competent, medical evidence of record which provides a link between the Veteran's service-connected diabetes (or any other service-connected disability), and the liver failure which caused his death.  The hospital death summary is noticeably absent any reference or findings pertaining to the Veteran's diabetes mellitus.  There is also no evidence of record to show that any chromic liver disorder, to include cirrhosis, either originated during the Veteran's period of active duty or was in any other way related to such service.

As to the appellant's assertions that the Veteran's death was etiologically-related to diabetes, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the appellant's belief that the Veteran's service-connected diabetes caused or materially-contributed to the liver failure which resulted in his death.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record simply does not support her assertion that diabetes, in any way, was a causal factor in the Veteran's demise.  

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service and the liver failure which caused his death.  There is also no competent medical evidence to show that renal failure is medically-linked to any service-connected disability, to include diabetes.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

	
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, while the Veteran's service-connected disabilities were not specifically listed in the December 2008 notice letter, the appellant subsequently received all essential notice, was represented in her claim by a veterans service organization, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's personnel records, service treatment records, and private records.  The appellant also submitted statements in support of her claim.  The appellant has not identified additional existing evidence which is potentially-applicable to her claim.  As such, VA has fulfilled its duty to assist in this instance. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a VA opinion was provided in conjunction with the appellant's claim in January 2014.  That opinion was exceptionally-detailed and provided a complex medical rationale in support of its conclusions.  As such, the duty to assist has been satisfied.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.



ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


